UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22077 Prospector Funds, Inc. (Exact name of registrant as specified in charter) 370 Church Street Guilford, CT 06437 (Address of principal executive offices) (Zip code) Peter N. Perugini, Jr. Prospector Partners Asset Management, LLC 370 Church Street Guilford, CT 06437 (Name and address of agent for service) (203) 458-1500 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:September 30, 2012 Item 1. Schedule of Investments. Schedule of Investments September 30, 2012 (unaudited) Prospector Capital Appreciation Fund Description Shares Value COMMON STOCKS - 75.8% Banks - 0.2% Charter Financial $ Waterstone Financial * Chemicals - 3.7% E.I. Du Pont de Nemours Consumer Discretionary - 1.5% Cablevision Systems, Class A DreamWorks Animation SKG, Class A * Consumer Staples - 11.7% Beam Campbell Soup Coca Cola Enterprises ConAgra Foods De Master Blenders * Energizer Holdings Hillshire Brands SUPERVALU Sysco Tootsie Roll Industries Walgreen Wal-Mart Stores Diversified Financial Services - 0.1% CIT Group * Energy - 10.4% Clayton Williams Energy * ConocoPhillips Hess Murphy Oil Nexen Repsol YPF - ADR USEC * Healthcare - 6.9% Abbott Laboratories Johnson & Johnson Pfizer Industrials - 1.5% Curtiss-Wright Fortune Brands Home & Security * Information Technology - 6.3% Automatic Data Processing Corning Microsoft Xerox Insurance - 12.0% Alterra Capital Holdings American International Group * Arch Capital Group * Berkshire Hathaway, Class B * CNA Financial Donegal Group, Class A First American Financial Loews Montpelier Re Holdings Platinum Underwriters Holdings State Auto Financial Metals & Mining - 9.6% AngloGold Ashanti - ADR AuRico Gold * Barrick Gold Gold Fields - ADR Kinross Gold Newmont Mining Paper & Forest Products - 2.9% Domtar Neenah Paper Real Estate - 2.4% Forestar Group * Post Properties Telecommunication Services - 1.2% Telephone & Data Systems Utilities - 5.4% FirstEnergy GenOn Energy * Public Service Enterprise Group TECO Energy UNS Energy Total Common Stocks (Cost $28,507,242) CONVERTIBLE BONDS - 19.7% Par Consumer Staples - 2.9% Archer Daniels 0.875%, 02/15/2014 $ Chiquita Brands 4.250%, 08/15/2016 Smithfield Foods 4.000%, 06/30/2013 Diversified Financial Services - 1.9% Janus Capital Group 3.250%, 07/15/2014 PHH 4.000%, 09/01/2014 Energy - 2.3% USEC 3.000%, 10/01/2014 Healthcare - 6.7% Amgen 0.375%, 02/01/2013 Charles River Laboratories International 2.250%, 06/15/2013 Chemed 1.875%, 05/15/2014 Gilead Sciences 1.000%, 05/01/2014 Greatbatch 2.250%, 06/15/2013 Hologic 2.000%, 12/15/2037 Industrials - 2.3% Alliant Techsystems 3.000%, 08/15/2024 L-3 Communications 3.000%, 08/01/2035 Trinity Industries 3.875%, 06/01/2036 Information Technology - 2.6% Anixter International 1.000%, 02/15/2013 Comtech Telecommunications 3.000%, 05/01/2029 Metals & Mining - 1.0% Kinross Gold 1.750%, 03/15/2028 Northgate Minerals 3.500%, 10/01/2016 RTI International 3.000%, 12/01/2015 Total Convertible Bonds (Cost $8,707,766) CORPORATE BONDS - 1.5% Utilities - 1.5% Edison Mission Energy 7.750%, 06/15/2016 7.000%, 05/15/2017 Total Corporate Bonds (Cost $943,233) SHORT-TERM INVESTMENT - 3.0% Shares Invesco Treasury Portfolio, 0.020% (Cost $1,217,980) Total Investments - 100.0% (Cost $39,376,221) Other Assets and Liabilities, Net - 0.0% Total Net Assets - 100.0% $ * Non-income producing security ADR -
